DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, 23, 24, 32, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Vellinger (US 20170029765) in view of Omenetto (US 20150307728), Smith (US 20080113426) and Schein (US 20040235142).
	With respect to claim 16, Vellinger discloses a system for automatically growing tissue comprising a controller in communication with a build subsystem (Figure 1:2) and a growth subsystem (Figure 1:3).  This is described in at least paragraphs [0030] and [0031].  The build subsystem includes a 3D printer configured receive cells and a growth medium, produce a bio-ink, and create tissue by printing 3D structures.  The created tissue is then grown and maintained in order to develop a mature tissue in the 
	Omenetto discloses a system for automatically growing tissues comprising a controller in communication with a growth medium subsystem and a build subsystem.  At least paragraphs [0169]-[0202] describe how bio-inks are produced using cells and a growth medium comprising indicators, support materials, gel, protein and basal medium.  See also paragraphs [0133]-[0160].  An exemplary sequence for creating bio-ink using the growth medium subsystem is shown in at least Fig. 3.  Omenetto teaches that the bio-ink may be configured to stimulate tissue formation and growth.  Omenetto states in at least paragraph [0127] and provisional claim 17 that nutrients, such as glucose and carbohydrates, may be added to the bio-ink to sustain cell viability (i.e. to act as a growth medium).
	Smith discloses a system for automatically growing tissue comprising a control that provides commands to a growth medium subsystem (Figure 13:510) and at least one growth subsystem (Figure 13:600).  Smith teaches in at least paragraphs [0087]-[0091] and [0112]-[0116].  Smith expressly states that the growth medium subsystem is configured to produce dissociated cells from a tissue sample and mix the dissociated cells with a growth medium, which is then supplied to the growth subsystem (“Upon completion of the digestion sequence, the application of reverse flow of either air or medium via port 538 into the top of the tissue digestion chamber 532 results in the dispensing of the disassociated cells past the port filter 536 and out of the bioreactor via port 540 to either a proliferation chamber assembly 600 or a cell collection vessel” ; “Introduction of a proliferation culture medium from the fluid reservoir into the top of the tissue digestion bioreactor 510 transfers the cell suspension to the proliferation chamber assembly 600”).
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Vellinger system includes a growth medium subsystem configured to produce a growth medium from dissociated cells, indicators, support materials, gel, protein and basal medium.  As shown by Omenetto, it is known in the art to develop growth medium for bio-ink using a wide variety of additives.  Smith additionally demonstrates how one of ordinary skill would have found it obvious to sustain cell viability by providing dissociated cells with necessary nutrients and support materials.  Those of ordinary skill would have 

	Vellinger, Omenetto and Smith still differ from Applicant’s claimed invention because Vellinger does not appear to disclose a maintenance subsystem and a tissue pack subsystem. 
	Schein discloses a system for preserving and maintaining a tissue.  Schein teaches that the tissue is retained within a maintenance subsystem (Figure 2:1) to maintain its viability.  The tissue may also be carried by a tissue pack subsystem (Figure 7:1900) that enables transport to a patient.
	Before the effective filing date of the claimed invention, it would have been obvious to utilize a maintenance subsystem and a tissue pack subsystem in the Vellinger system in order to ensure that the produced tissue remains viable while it is delivered to a patient for implantation.  Schein teaches the general state of the art regarding preservation subsystems involved in the transport, storage, perfusion and maintenance of tissues and organs and is evidence that one of ordinary skill would have recognized the need to provide additional subsystems that allow for the controlled delivery of a mature tissue produced in the Vellinger device.  For example, Schein demonstrates how maintenance subsystems may be configured to hold tissue at correct environmental conditions (e.g. pressure, temperature) while enabling the perfusion of prima facie obvious.  See MPEP 2143.

	With respect to claims 17-19, Vellinger, Omenetto, Smith and Schein disclose the combination as described above.  As previously discussed, Omenetto teaches in paragraphs [0133]-[0202] that proteins are added to the growth medium, as well as indicators, support materials, gel and basal medium.  The protein may be produced using the growth medium subsystem (for example, from silk) or purchased.

	With respect to claims 20 and 32, Vellinger, Omenetto, Smith and Schein disclose the combination as described above.  Vellinger states that the build subsystem includes a printer for receiving bio-ink and printing tissues.  Printed tissues are maintained within a bioreactor.  Omenetto discloses bio-ink subsystems for developing and producing bio-ink.

	With respect to claim 23, Vellinger, Omenetto, Smith and Schein disclose the combination as described above.  Each of the Vellinger, Omenetto and Schein systems use a feedback controller to regulate all processes.



	With respect to claims 40 and 41, Vellinger, Omenetto, Smith and Schein disclose the combination as described above.  Vellinger additionally teaches in paragraphs [0042] and [0043] that organ scaffolds are used to maintain the tissue within at least one bioreactor housing.  Tubes/conduits are used to deliver fluid and remove wastes.  This is additionally shown by Schein in at least Fig. 2.  Vellinger, Omenetto and Schein all disclose the use of pumps to move fluid by applying pressure.

Allowable Subject Matter
Claims 21, 22, 28-31, 33-39 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although each of the limitations found in the claims are independently known in the art, there appears to be no motivation or guidance for how to arrive at the claimed combinations.  

Response to Arguments
In response to Applicant’s amendments filed 25 February 2021, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Vellinger with Omenetto, Smith and Schein.
	The Smith reference discloses the state of the art regarding the formulation of a growth medium from dissociated cells.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799